Citation Nr: 1547642	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  06-38 570 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for squamous cell cancer claimed as secondary to asbestos exposure.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hiatal hernia to include as secondary to irritable bowel syndrome.  
 
5.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD) prior to July 28, 2010, and over 70 percent thereafter.

6.  Entitlement to a total rating based on unemployability due to service connected disability.


REPRESENTATION

Appellant represented by:   Edward S. Crist, Sr., Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD
T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1981. 
 
This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In August 2014, the Veteran was afforded a videoconference hearing before the undersigned.  A transcript of that hearing is of record.  The Veteran's claims file is now encompassed completely in Virtual VA and Veterans Benefits Management System (VBMS) electronic files.

The issues of entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD) prior to July 28, 2010, and over 70 percent thereafter and entitlement to a total rating based on unemployability due to service connected disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was last denied in a March 2010 Board decision.  The evidence added to the record with regard to hearing loss since the March 2010 Board decision is cumulative or redundant, does not cure a prior evidentiary defect and does not raise a reasonable possibility of substantiating the claim.

2.  Squamous cell cancer was not manifest during active service and was not manifest to a compensable degree within one year of separation from active duty and is not otherwise attributable to active service to include exposure to asbestos.

3.  Tinnitus was not manifest during active service and was not manifest to a compensable degree within one year of separation from active duty and is not otherwise attributable to active service.

4.  A hiatal hernia was not manifest in service and is not otherwise attributable to service nor was it caused by or permanently made worse by the service connected irritable bowel syndrome.  


CONCLUSIONS OF LAW

1.  The March 2010 Board decision denying service connection for bilateral hearing loss is final.  New and material evidence to reopen the claim for service connection for bilateral hearing loss has not been received.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§  3.156 (a), 3.159 (2014).

2.  Squamous cell cancer was not incurred in or aggravated by service nor may a malignant tumor be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  Tinnitus was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

4.  A hiatal hernia was not incurred in or aggravated by service nor is it proximately due to, the result of, or aggravated by a service connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in May 2012, December 2012, and March 2013, VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

New and Material 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  

The Veteran appeals the denial to reopen the claim for entitlement to service connection for a bilateral hearing loss disability.  In an August 1981 rating decision, service connection for a bilateral hearing loss disability was denied.  The RO found that hearing loss was not shown.  In several rating and Board decisions rendered from 1981 to March 2010, the Veteran was denied his application to reopen the claim for entitlement to service connection for bilateral hearing loss.  In a March 2010 Board decision, service connection for bilateral hearing loss was last denied.  The Board found that a current bilateral hearing loss disability in accordance with VA regulations was not shown by the record.  The Veteran did not appeal that decision.  The decision became final. 

At the time of the last final denial, the record contained service treatment records, the Veteran's complaints of hearing loss and VA examinations showing normal hearing as defined by VA regulations.  Since the last final denial, the Veteran has resubmitted evidence asserting a hearing loss disability that is related to service.  He was also afforded VA examinations in June 2012 and December 2012.  

On careful review of the record, the Board has determined that new and material evidence to reopen the claim for service connection for a bilateral hearing loss disability has not been received.  The Veteran's claim for service connection for a bilateral hearing loss disability was last denied on the basis that the evidence did not show left and right ear hearing acuity that met the definition of a hearing loss disability as defined by 38 C.F.R § 3.385.  Although the Veteran has re-submitted evidence showing hearing loss, this fact had already been established.  Therefore, such evidence is cumulative.  The Board also acknowledges that the December 2012 VA examiner found that since there is a documented in service shift at 6000Hz in the left ear which is also the frequency of his current hearing loss it is his opinion that the Veteran's hearing loss is a result of military noise exposure.  

For the purposes of applying the laws administered by VA, however, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Board notes that the Veteran has not submitted any evidence showing that he has a hearing loss disability in accordance with VA regulations.  Rather, post service examinations, to include the June 2012 and December 2012 VA examinations, have continually disclosed that a current bilateral hearing loss disability in accordance with VA regulations is not shown.  Because the evidence received since the last final decision is cumulative and/or does not relate to an unestablished fact necessary to substantiate the claim for service connection, he has not submitted new and material evidence on this matter.  Thus, the Board concludes that new and material evidence has not been received to reopen the claim for service connection for a bilateral hearing loss disability.  

Stated differently, service connection for bilateral hearing loss was denied in the past because the record was devoid of a showing of current bilateral hearing loss disability in accordance with VA regulations.  No material facts have changed.

Service Connection 

The Veteran appeals the denial of service connection for tinnitus, squamous cell cancer and hiatal hernia.  He claims that his military occupational specialty while on active duty was on the flight line and that his tinnitus began in service while working around aircrafts.  According to the Veteran, his squamous cell cancer is due to asbestos exposure in service and that his hiatal hernia was caused by his service connected irritable bowel syndrome.  

Service connection may be established for disability resulting from personal injury sustained or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).  

Certain chronic diseases, such as tinnitus and malignant tumors, may be service connected if incurred or aggravated by service, or if manifested to a degree of 10 percent disabling or more within one year after separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Secondary service connection may be established for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a) . Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Section 3.310 was amended effective October 10, 2006, this claim was filed after the amendment, and as such the current version of 38 C.F.R. § 3.310 is applicable to the claim on appeal.

Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  See M21-1MR, IV.ii.2.C.9; and M21-1MR, IV.ii.1.H.29.  In addition, an opinion by the VA General Counsel discussed the provisions of M21-1 regarding asbestos claims and, in part, concluded that medical nexus evidence was needed to establish a claim based on in-service asbestos exposure.  VAOPGCPREC 4-00; 65 Fed. Reg. 33422 (2000).  Essentially, VA must determine whether military records demonstrate evidence of asbestos exposure during service; whether there was pre-service, post-service, occupational, or other asbestos exposure; and whether there is a relationship between asbestos exposure and the claimed disease.

Based on the evidence of record, the Board finds that the evidence preponderates against entitlement to service connection for tinnitus, squamous cell cancer and hiatal hernia.  To that end, service treatment records reveal no complaints, findings and/ or diagnoses for tinnitus, squamous cell cancer and/or hiatal hernia.  

The evidence shows that the Veteran denied tinnitus during the July 1998 and June 2007 VA examinations.  The first objective evidence of tinnitus is shown decades following the appellant's discharge from service.  Tinnitus is not reported in the record until around 2012 (about 31 years after service separation).  A diagnosis of squamous cell cancer is not shown until about 2010 (29 years post service).  Hiatal hernia is also not shown in the record until decades post service.  The passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom., Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Tinnitus and squamous cell cancer is also not clinically shown to be compensably disabling within a year from separation from active duty.

The Board has reviewed the service examination reports, VA medical records, the VA examinations and private treatment records of file.  These records do not include any opinion linking the Veteran's tinnitus, squamous cell cancer or hiatal hernia directly to service or any incident of service.  Rather, the June 2012 VA examiner stated that the Veteran reported bilateral tinnitus that fluctuated in duration and occurrence.  The VA examiner, however, commented that the Veteran denied tinnitus during a routine examination in 2003 and again during the VA examination in 2007.  In March 2013, the same VA examiner, stated that the Veteran first reported tinnitus in 2012.  Therefore, she opined that there is no evidence to support that the tinnitus either began while in service or within one year following his discharge.  She stated that tinnitus has always been denied by the Veteran up until recently, and therefore the tinnitus today was not a result of service.  

With regard to the Veteran's claim that his squamous cell cancer is related to asbestos exposure in service, the Board notes that in a November 2012 addendum, the VA examiner stated that no gastrointestinal condition had been associated and that the cancer had been that of the skin.  As documented via prior evaluations, she stated that "biopsy report dated 28JUN10 with well differentiated infiltrating squamous cell carcinoma noted.  Nevus had been excised, condition resolved with surgical excision.  Ongoing dermatology follow ups noted yearly."  No cancer of the abdomen was noted and the skin cancer found, differentiated infiltrating squamous cell carcinoma was excised with remission evident.  This condition she opined would be considered to be less likely as not (less than 50 percent probability) caused by, or a result of, or related to asbestos exposure, as was opined at the November 2012 VA examination.

During the December 2012 VA examination, the Veteran was diagnosed with well differentiated squamous cell carcinoma of the skin.  Based upon review of current medical literature, the VA examiner noted that asbestos exposure is not known to cause well differentiated squamous cell carcinoma and that more common causes such as genetic predisposition and sun exposure is commonly noted.  In July 2013, 
following a review of the c file, Dr. L concurred with the medical opinion rendered in December 2012.  

Furthermore, although the Veteran claims that two examiners have linked his hiatal hernia to his service connected irritable bowel syndrome, these opinions are not of record and have not been submitted in support of the claim.  Rather, the October 2009 VA examiner noted that the Veteran has a hiatal hernia with gastroesophageal reflux with exacerbations of this condition potentially exacerbating the Veteran's irritable bowel syndrome symptoms.  

The April 2013 VA examiner also opined that the Veteran's hiatal hernia was less likely than not (less than 50 percent probability) due to a service connected disability.  The VA examiner stated that a condition of hiatal hernia would not be caused by or secondary to irritable bowel syndrome.  She noted that the condition of hiatal hernia is an anatomical condition associated with wear and tear pertaining to swallowing and it would be considered to be associated with gastroesophageal reflux disease not irritable bowel disease.  It would be considered to be related to an upper gastrointestinal process not a lower gastrointestinal process per review of the medical literature according to the VA examiner.  

The Board finds that the VA medical opinions are persuasive and warrant being assigned greater probative weight than the lay statements of record.  The opinions were rendered by medical professionals with the expertise to opine on the matters at issue.  In addition, the VA examiners addressed the Veteran's contentions and based their opinions following a review of the claims folder as well as a complete physical examination.  

As a layperson the Veteran is competent to report his symptoms, and the circumstances surrounding such.  See Layno v. Brown, 6 Vet. App. 465 (1994). The Board acknowledges his contentions, but notes that as a lay person, he is not competent to render an etiology opinion on complex medical questions such as presented here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Board finds that the questions of whether his hiatal hernia is caused and/or aggravated by his service connected irritable bowel syndrome and whether his tinnitus and squamous cell cancer are related to service are beyond the realm of a layman's competence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the opinions of the VA examiners are consistent with the historic record and more probative as to the origin of the Veteran's tinnitus, squamous cell cancer and hiatal hernia.  

In sum, the most probative evidence of record preponderates against finding that the Veteran's tinnitus and squamous cell cancer are related to service, and/or that his hiatal hernia is related to service or a service connected disability.  As there is not an approximate balance of positive and negative evidence regarding the merits of the claims that would give rise to a reasonable doubt in favor of the appellant, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

New and material evidence has not been received; the claim for entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for squamous cell cancer is denied.  

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for hiatal hernia to include as secondary to irritable bowel syndrome is denied.  




REMAND

The Veteran appeals the denial of entitlement to a rating higher than 30 percent for PTSD prior to July 28, 2010, and a 70 percent thereafter.  He also appeals the denial of a total rating based on unemployability due to service connected disability.  When these issues were previously before the Board it was determined that further development was needed.  Specifically, the Veteran was to be afforded a VA examination to determine to nature and severity of his PTSD.  The VA examiner was asked to determine the effect of the service connected PTSD on employability with a complete discussion of all functional impairments as they would impact social and industrial opportunities.  It was requested that the examination report must include a complete rationale for the opinions and conclusions reached.  

The Veteran was afforded a VA examination in June 2015.  After recitation of the history provided by the Veteran, the VA examiner stated "from a mental health perspective alone, examiner does not believe the patient is incapable of work" and that he "does believe that work is [not] out of his reach if motivated to work."  The Board finds that the opinion is insufficient as it does not have a reason/rationale.  The VA examiner merely rendered an opinion without a supporting basis.  The Board also notes that the VA examiner was asked to provide a Global Assessment of Functioning (GAF) score with an explanation of the score's meaning within the context of the applicable rating criteria (to be provided by the RO).  The above was also not provided in the examination report.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by either the Court or the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, these claims are remanded.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the June 2015 VA examiner.  If the examiner who conducted the June 2015 examination is unavailable, and/or another examination is deemed necessary, schedule the Veteran for a VA examination accordingly.  The VA examiner is to be provided access to the Veteran's Virtual VA and VBMS file.  Thereafter, the examiner should determine the effect of the service connected PTSD on employability with a complete discussion of all functional impairments as they would impact social and industrial opportunities.  The examiner should also assign a Global Assessment of Functioning (GAF) score with an explanation of the score's meaning within the context of the applicable rating criteria (to be provided by the RO).  The examination report must include a complete rationale for the opinions and conclusions reached.  

2.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the remanded issues.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


